     Case 1:19-cv-00822-NONE-JDP Document 13 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                No. 1:19-cv-00822-NONE-JDP
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS THAT CERTAIN
13           v.                                        CLAIMS AND DEFENDANTS BE
                                                       DISMISSED
14    D. GONZALES, et al.,
                                                       (Doc. No. 12)
15                       Defendants.
16

17

18          Plaintiff Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action 42 U.S.C. § 1983. This matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On October 30, 2019, the assigned magistrate judge screened plaintiff’s complaint and
22   found that it stated an Eighth Amendment claim against Defendants Gonzales and Phun, but no
23   other claims. Plaintiff did not amend his complaint or otherwise respond to the screening order.
24   On February 4, 2020, the magistrate judge issued findings and recommendations, again finding
25   that plaintiff had stated an Eighth Amendment claim against Defendants Gonzales and Phun, and
26   recommending that all other claims and defendants be dismissed. Those findings and
27   recommendations were served on plaintiff, and contained notice that objections were due within
28
                                                       1
     Case 1:19-cv-00822-NONE-JDP Document 13 Filed 07/13/20 Page 2 of 2

 1   fourteen (14) days. Plaintiff did not object or respond.

 2          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 3   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 4   findings and recommendations are supported by the record and by proper analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      The findings and recommendations issued on February 4, 2020 (Doc. No. 12), are

 7                  adopted in full;

 8          2.      This action shall proceed on plaintiff’s Eighth Amendment claims against

 9                  Defendants Gonzales and Phun;

10          3.      All other claims and defendants are dismissed;

11          4.      This case is referred back to the assigned magistrate judge for further proceedings.

12
     IT IS SO ORDERED.
13

14      Dated:     July 11, 2020
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
